DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franzen (US 20010011703 A1).
Regarding claim 34, Franzen teaches a time of flight mass analyzer comprising:
At least one ion mirror (reflector 11) for reflecting ions in a first dimension (x-dimension);
An ion accelerator (pulser 2) for pulsing ion packets into the ion mirror;
An ion detector (9); and
Focusing electrodes (Einzel lens 3) arranged and configured to control the motion of ions in a second dimension (Z-dimension) orthogonal to the first dimension so as to spatially focus each of the ion packets, so that it is smaller, in the second dimension, at the detector than when pulsed out of the ion accelerator (ions focused onto the detector, paragraph 23, fig. 2);
Wherein the focusing electrodes are configured to impart ions located at different positions in the second dimension within each ion packet with different velocities in the second dimension so that each ion packet becomes progressively smaller in the second dimension as each ion packet travels to the ion detector (definition of focusing, giving particles different velocities so that the packet becomes smaller and more focused); and
Wherein the focusing electrons are configured to cause each ion packet to become continuously smaller in the second dimension as each ion packet ravels from the ion accelerator to the ion detector (i.e. the packet becomes smaller over some continuous part of the path between the ion accelerator and ion detector, even if it is not the entire path).
Allowable Subject Matter
Claims 1-4, 6-7 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a time of flight mass spectrometer having focusing electrodes arranged and configured to focus the ions in a second dimension orthogonal to a first (reflection) dimension, wherein the focusing electrodes are spaced apart from each other by a gap, wherein the gap is elongated in the second dimension and the longitudinal axis of the gap curves in a plane defined by the first and second dimension.
In the prior art, TOF mass spectrometers taught by Belov (US 20040183007 A1), Dresch (US 5,896,829 A), Ristroph (US 20110168880 A1), and Franzen (US 20040164239 A1) do not have electrodes with a curved gap extending in the dimension in which ions are focused.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881